Citation Nr: 0908541	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claims for an increased evaluation for migraine 
headaches and TDIU.  

In June 2007, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the St. 
Petersburg RO.  A transcript of the proceeding has been 
associated with the claims folder.  In September 2008, this 
case was remanded for further evidentiary development.  

Thereafter, in a December 2008 rating decision, the Appeals 
Management Center increased the Veteran's disability 
evaluation for his migraine headaches to 50 percent, 
effective July 12, 2003.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, on a claim for an original or increased rating, 
the veteran will be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit is awarded. 

In this instance, the award of a 50 percent rating did 
constitute an award of the maximum benefit allowable with 
respect to his claim for an increased rating for migraine 
headaches.  The Veteran was advised of that fact in the 
rating decision.  The Veteran's accredited representative 
appears to have agreed that the appeal as to the issue was 
resolved by no longer identifying that issue as being on 
appeal in a VA Form 646 and Informal Hearing Presentation, 
which were both prepared after the award.  Thus, pursuant to 
the holding in AB, the Board finds that the sole remaining 
issue on appeal is the claim of entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This includes a duty to assist the Veteran 
in obtaining records in the custody of federal government 
agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 
(2000).

During a June 2007 Board hearing, the Veteran testified that 
he had not held full-time paid employment since separating 
from service in July 2003.  He said that after service, he 
did some volunteer work at his local Vet Center, but stopped 
due to his service-connected disabilities, including his 
chronic lower back condition and migraine headaches.  (See 
Board hearing transcript, June 2007.)  He further stated that 
because of these conditions, he had been unable to continue 
participating in a VA Vocational Rehabilitation Program.  
Additionally, he claimed that he had applied for benefits 
from the Social Security Administration ("SSA") but had 
been denied after missing "one" of their examinations 
(suggesting he may, in fact, have attended previous 
examinations by that agency).

The Board notes that medical records pertaining to the 
Veteran's SSA claim would likely be relevant to his TDIU 
claim.  Additionally, any information pertained in a VA 
vocational rehabilitation folder could be potentially 
relevant to a determination concerning the Veteran's 
employability.  As such, the Board finds that a remand is 
necessary to request the records.  See 38 C.F.R. 
§ 3.159(c)(2); Murincsac v. Derwinski, 2 Vet. App. 363 (1992)




Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to obtain a complete copy 
of the Veteran's records concerning his 
benefits, including all medical records.  
If no records are available, this fact 
should be clearly documented in the claims 
file.

2.  Obtain and associate with the claims 
folder any records pertaining to the 
Veteran's participation in VA's Vocational 
Rehabilitation Program.  If no such 
records are available, this fact should be 
clearly documented in the claims file.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.  (If the claims 
file is returned to the Board, ensure that 
any records reflecting his participation 
in a Vocational Rehabilitation Program are 
also forwarded to the Board with the 
claims file.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




